DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on October 20, 2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21, 2022 has been entered.

Response to Amendment
Applicant’s amendment filed on September 21, 2022 has been entered.  Claim 1 has been amended.  As such, Claims 1-7, 10-12, 15-19, 21, and 22 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 15-19, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0022983 to Cabell et al. (“Cabell”) in view of U.S. Patent Application Publication No. 2003/0102096 to Dwiggins et al. (“Dwiggins”).
With regard to Claims 1, 3, 5, 6, and 10, Cabell discloses a fibrous structure containing a mixture of three or more different fibrous elements, such as filaments and/or fibers.  See, e.g., Abstract, entire document.  Cabell discloses that the fibrous structure can include paper and fabrics, paragraph [0049], can be layered, paragraph [0050], and provides one example of an outer layer, i.e., an exterior surface, of polysaccharide filaments, such as starch filaments, combined with an inner layer comprising wood pulp fibers.  Paragraph [0161].  Cabell notes that the fibrous elements may be associated with one another by being deposited onto one another.  Paragraph [0091]; see also paragraph [0182] (“biodegradable filaments can be deposited on the cellulose filament web”).  Cabell teaches that the fiber layer can be formed using wet-laid or dry-laid papermaking techniques to form a paper layer.  Paragraphs [0053] and [0065].  The wet-laid papermaking process provides a pre-formed fibrous structure, after which drying or bonding the fibers results in the association of the fibers into a fibrous structure ply.  Paragraph [0053].  Cabell teaches that the filaments exhibit a length greater than 5.08 cm and fibers exhibit a length less than 5.08 cm.  Paragraphs [0060] to [0063].  With regard to the filaments being spun from a die and directly laid on top of and bonded to a surface of the pulp fibers, Cabell teaches that the filaments can be spun from a polymer melt composition.  Paragraph [0058].  Cabell teaches that the fibrous elements of the invention can be deposited onto the same fibrous structure making belt in the same in-line process.  Paragraph [0091].  Cabell teaches that “[t]he non-cellulose-containing, non-thermoplastic, biodegradable filaments can be deposited on the cellulose filament web” followed by deposition of the thermoplastic filaments afterwards.  Paragraph [0182].  Cabell further teaches that the layers of the fibrous structure can be subjected to thermal bonding.  Paragraphs [0170] and [0179].  As such, Cabell recognizes that the deposition of the layers can easily be modified as necessary.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to have spun the filaments of Cabell directly on top of and bonded to the wet-laid pulp fiber layer, since Cabell teaches that the filaments are formed by a spun process, that the filaments can be “deposited directly” on top of and bonded to a layer comprising wood pulp fibers, and that the fibrous structure with each of its layers can be subjected to bonding treatments, such as thermal bonding.  
Cabell does not disclose that the cellulosic fiber layer has a three dimensional pattern.  Dwiggins is also related to fibrous structures in the form of multi-ply tissues used in sanitary tissue products.  See, e.g., Abstract, paragraphs [0002] and [0003], entire document.  Dwiggins teaches that a multi-ply tissue construction can provide the desired combination of features of softness, strength, and absorbency of the tissue product.  Paragraphs [0003] and [0010].  Dwiggins teaches that the fibrous structures can be provided with micro patterns, macro patterns, or both types of patters using embossing techniques.  Paragraphs [0161] to [0162] and Figures 10-12.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the cellulosic fiber structure disclosed by Cabell with a three dimensional pattern in order to provide a desired visual pattern along with improved softness, as shown to be known in the art by Dwiggins.
With regard to the fibrous structure being multi-ply with a second ply comprising a different wet laid fibrous structure ply that is adhesively bonded to the pre-formed cellulosic fiber wet laid fibrous structure ply, Cabell discloses the fibrous structure can be used in multi-ply tissues.  Paragraphs [0055] and [0104].  For example, Cabell teaches that the “unitary fibrous structure of the present invention may be one or more plies within a multi-ply fibrous structure.”  Paragraph [0055].  However, Cabell does not disclose that the second ply comprises a different wet laid fibrous structure ply that is bonded via adhesive.  Dwiggins teaches that one of the plies of the multi-ply tissue can be unembossed in order to provide protrusions on the interior of the product.  Paragraphs [0037] and [0103] and Figure 8.  Dwiggins also teaches that creping can be used as an alternative to provide a three-dimensional texture to a ply.  Paragraph [0055].  Dwiggins discloses that a ply of the tissue product can be made by wet lay manufacturing.  Paragraph [0097].  Dwiggins also discloses that separate plies can be bonded together using either adhesive bonding, a knurling technique, or combinations thereof.  Paragraph [0105].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide a different wet laid fibrous structure ply, such as an unembossed ply or a creped ply, adhesively bonded to the pre-formed cellulosic fiber wet laid fibrous structure ply in the multi-ply fibrous structure disclosed by Cabell, since Cabell teaches that its fibrous structure can be attached to additional plies in forming the sanitary tissue produce, and because Dwiggins teaches that multi-ply sanitary tissue products can contain additional wet-laid ply layers that are bonded together by adhesive and comprising an unembossed wet-laid cellulosic web to provide additional softness, strength, and absorbency.  
Cabell does not specifically disclose that this particular example is dispersible; however, Cabell does suggest providing a dispersible fibrous structure generally.  For example, Cabell teaches that its fibrous structures can be used as sanitary tissues that are flushable.  Paragraphs [0052] and [0067].  Cabell further notes that each of its fibrous elements in the fiber structures can be biodegradable.  Paragraph [0134].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure comprising an outer layer of polysaccharide filaments combined with an inner layer comprising wood pulp fibers disclosed by Cabell as a dispersible fibrous structure in order to provide a more conveniently flushable and biodegradable product, as suggested in a separate embodiment disclosed by Cabell.  With regard to Claim 2, Cabell discloses the filaments can have a length greater than 7.62 cm.  Paragraph [0060].  With regard to Claim 4, Cabell discloses that polyvinyl alcohol can be used as an alternate material to polysaccharide in forming a hydroxyl polymer for the filament.  Paragraph [0109].  With regard to Claim 7, Cabell teaches that the hydroxyl polymer can be crosslinked.  Paragraph [0174].  With regard to Claim 11, Cabell teaches that wood pulp fibers can be selected from southern hardwood and southern softwood kraft pulp fibers.  Paragraphs [0065] and [0176].  With regard to Claim 12, Cabell discloses the fibers can have a length less than 3.81 cm.  With regard to Claim 15, Cabell states that the use of surface chemistry agents is optional.  Paragraph [0078].  With regard to Claim 16, Cabell teaches the fibrous structure bonds the fibers together.  Paragraphs [0053], [0091], and [0170].  With regard to Claim 17, Cabell discloses using lotion on the sanitary product.  Paragraph [0078].  With regard to Claims 18 and 19, Cabell does not disclose the properties of force variability value or force to drag value.  Nonetheless, it is reasonable to presume that such properties are inherent to Cabell or the combination of Cabell with Dwiggins.  Support for the presumption is found because Cabell discloses similarly claimed materials, i.e. a first fibrous layer of spun fibers and a second fibrous layer, similar methods of manufacturing, i.e. utilizing hydroxyl polymers in combination with wood pulp fibers, to make a similar end use product, i.e. sanitary tissue.  Moreover, Dwiggins renders obvious the inclusion of a second ply containing a wet laid cellulose web adhesively bonded to the first ply.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection.  In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  With regard to Claims 21 and 22, Cabell teaches that sanitary tissue products can contain softening agents and temporary wet strength agents.  Paragraph [0078].  Dwiggins also discloses that temporary wet strength agents are suitable for use in sanitary tissue products.  Paragraph [0081].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 12-19 of copending Application No. 15/478,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,322.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 21-36 of copending Application No. 15/478,344.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 15-19, 21, and 22 of copending Application No. 15/478,357.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 17-19, 21, and 22 of copending Application No. 15/478,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 10, 12, 13, 15-19, 21, and 22 of copending Application No. 15/478,372.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 12-17 of copending Application No. 15/478,402.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11, 12, and 15-20 of copending Application No. 15/478,543.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, 15-19, 21, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 9, 10, 13-19, 21, and 22 of copending Application No. 15/478,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed September 21, 2022 have been fully considered but they are not persuasive.
Applicant argues that Cabell in view of Dwiggins fails to teach spinning filaments onto a three dimensional patterned fibrous structure.  The Examiner disagrees.  With regard to the filaments being spun from a die and directly laid on top of and bonded to a surface of the pulp fibers, Cabell teaches that the filaments can be spun from a polymer melt composition.  Paragraph [0058].  Cabell teaches that the fibrous elements of the invention can be deposited onto the same fibrous structure making belt in the same in-line process.  Paragraph [0091].  Cabell teaches that “[t]he non-cellulose-containing, non-thermoplastic, biodegradable filaments can be deposited on the cellulose filament web” followed by deposition of the thermoplastic filaments afterwards.  Paragraph [0182].  As to the cellulosic web being three dimensionally patterned, such a feature of that layer is not inventive.  Dwiggins teaches that the fibrous structures can be provided with micro patterns, macro patterns, or both types of patters using embossing techniques.  Paragraphs [0161] to [0162] and Figures 10-12.  Dwiggins further teaches that not each of the individual layers within a fibrous structure need to possess the patterned layout.  Paragraphs [0037] and [0103] and Figure 8.  As such, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the three dimensional pattern on the cellulosic web using embossing to provide the improved features taught by Dwiggins.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789